Citation Nr: 1813733	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a breathing problem, to include chronic obstructive pulmonary disease (COPD)/asthma.

2.  Entitlement to service connection for a breathing problem, claimed as COPD/asthma.

2.  Entitlement to service connection for radical prostatectomy/prostate cancer, inactive (claimed as prostate and colon cancer).


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Esq.

ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Navy from August 1971 through May 1994.

These matters come before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, holding new and material evidence was not received to reopen a previously denied claim of entitlement to service connection for COPD/asthma, and denying entitlement to service connection for radical prostatectomy/prostate cancer, inactive (claimed as prostate and colon cancer).

The issue of service connection for COPD/asthma has been broadened in light of the evidence of record, as reflected above, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The evidence before the Board consists of an electronic record located in the Veterans Benefits Management System (VBMS)/Virtual VA.

The issues of entitlement to service connection for a breathing problem, claimed as COPD/asthma, and entitlement to service connection for radical prostatectomy/prostate cancer, inactive (claimed as prostate and colon cancer) are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not appeal the January 2005 rating decision that denied the claim of entitlement to service connection for COPD/asthma; thus, the decision became final.

2.  Evidence submitted since the January 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for a breathing problem, to include COPD/asthma.


CONCLUSIONS OF LAW

1. The January 2005 rating decision denying service connection for COPD/asthma is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a breathing problem, to include COPD/asthma. 38 U.S.C. §§ 1110, 1111, 1131, 1137, 1156, 5108 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). Evidence is considered "new" if it was not previously submitted to agency decision makers; "material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; "new and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In this case, the Veteran was initially denied service connection for COPD/asthma in the January 2005 rating decision, which found the evidence of record insufficient to warrant service connection. The basis for the denial appears to be that there was insufficient evidence regarding a current condition, and insufficient evidence regarding nexus to the noted in-service incurrences. The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year. Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156(b).

As a result, the RO's decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Pertinent evidence received since the January 2005 rating decision includes the Veteran's statements in support of his appeal which allege exposure, various service treatment records, including asbestos questionnaires, treatment records, including FEV measurements and medications, and a November 2012 note from the Veteran's physician, which appears to support a finding that the Veteran was diagnosed with COPD in-service, and was under a doctor's care for his condition. Such is neither cumulative nor redundant of the evidence of record at the time of that decision, and the new evidence could, in theory, support a finding of a present disability, an in-service incurrence, an in-service manifestation of a disability, a nexus, or a new theory of entitlement. 

As the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a breathing problem, to include COPD and asthma, and raises a reasonable possibility of substantiating the claim, the claim is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REMAND

The Veteran contends, through his representative, that the Veteran has been awarded Social Security benefits, and that there are outstanding Social Security Administration records. See September 2014 Correspondence from Counsel. Social Security records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability. See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). As there does not appear to have been any steps taken by the Agency of Original Jurisdiction (AOJ) to obtain these records or any determination if these records were relevant to either of the claims at hand, the Board finds that remand is required. Additionally, the Board notes that there are some medical records that were identified that do not appear to have a corresponding records request.

Regarding the claim for service connection for radical prostatectomy/prostate cancer, inactive, there is a medical opinion of record; however, the Board cannot make a decision on the sufficiency of the VA examination and the claim until the required development steps are taken. 

The VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69 (1995). This duty is triggered when the record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; (b) contains competent evidence that the disability may be associated with the claimant's active service; and (c) does not contain sufficient medical evidence to reach a decision on the claim. 38 U.S.C. § 5103A(d)

Regarding the Veteran's breathing problem claim, the Veteran contends that he was exposed to a variety of substances during his service, in addition to asbestos. These alleged exposures include crash and salvage arresting gear "which had magnesium rotors for stoppage" that emitted "toxic gas," "burn pits," "red lead primer paint," particulate matter from nonskid surfaces, jet fumes, and "methal ethal keytone." See September 2017 Statement in Support of Claim. 

A review of the record indicates that the VA has provided a VA respiratory examination and testing in November 2004. One VA examiner appears to have found that there was no present disability of COPD, and references other conditions, but does not address the etiology of the other conditions. Another VA examiner noted that pulmonary studies show a final diagnosis of mild chronic obstructive pulmonary disease, and that the test was compatible to the one done in 1989. The November 2012 note from the Veteran's private physician appears to confirm a diagnosis of COPD, and provide an opinion that such was related to an in-service manifestation of the condition. Additionally, there is evidence in the record that the Veteran received treatment and medications post-reopening.

The Board notes that the Veteran's claim for breathing problems has been treated relatively narrowly below, and finds that whether or not the Veteran has COPD is not dispositive of the question at hand. The Veteran is seeking compensation for breathing problems that he believes are related to service, and the claim has been broadened as noted above, in light of the uncertainty of the nature of the problem, as reflected in the medical opinions and medical records.

In light of the foregoing, the Board finds that a comprehensive and updated VA examination that determines the nature and etiology of the Veteran's breathing problem(s), taking the new evidence into consideration, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify treatment providers, obtain consent and authorization to release medical information from any private medical provider with knowledge of the Veteran's claimed conditions. Contact any duly identified and authorized physician and make reasonable attempts to obtain the relevant medical records. Ensure that all relevant VA outpatient medical records are associated with the claims file. Duplicates of outpatient records currently contained within the claims file need not be resubmitted.. Request Social Security Administration records. Document the efforts regarding this step in the record. 

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his breathing problem, to include COPD and asthma. The Veteran's claims file and a copy of this remand should be made available to the examiner for review. All necessary studies and tests must be conducted. 

The examiner is requested to:

(a)  Identify all diagnosed breathing problems the Veteran incurred since reopening the claim, and diagnose any current conditions. 

(b)  Opine, with adequate supporting rationale, whether it is as likely as not (probability of 50 percent or greater) that any identified breathing problem was incurred in active service. If not, please specify at what point the problem became manifest.

(c)  If the answer to (b) is in the negative, opine, with adequate supporting rationale, whether any noted current breathing problem is at least as likely as not (probability of 50 percent or greater) otherwise related to the Veteran's active service, excluding consideration of his in-service tobacco use. In addition to any other theory of causation raised in the record, the examiner is requested to address the Veteran's contention that he was exposed to toxic gas from magnesium rotors used for stoppage in salvage arresting gear, "burn pits," "red lead primer paint," particulate matter from nonskid surfaces, jet fumes, and "methyl ethal keytone" were cause(s) of his breathing problem(s). The examiner is instructed to presume veracity of the claims of exposure for the purposes of offering an opinion.

An adequate supporting rationale must be provided for each opinion reached. If you are unable to reach an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation. 

The RO/AMC is then to review the Veteran's claims file and ensure that the foregoing development actions have been completed in compliance with the instructions herein, and that no other notification or development action is needed in addition to that directed above.  If further action is required, it should be undertaken prior to further claims adjudication.  

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues of service connection for breathing problem(s), claimed as COPD/asthma, and service connection for radical prostatectomy/prostate cancer, inactive (claimed as prostate and colon cancer). If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.§§ 5109B, 7112 (2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




